Case: 4:18-cv-01575-CDP Doc. #: 47 Filed: 02/14/20 Page: 1 of 3 PageID #: 1120



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

DEREK LANEY                                       )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )   Cause No. 4:18-cv-01575-CDP
                                                  )
CITY OF SAINT LOUIS, MISSOURI, et al.             )
                                                  )
        Defendants.                               )


     UNOPPOSED MOTION FOR MODIFICATION OF CASE MANAGEMENT ORDER

        Without opposition from Defendants, Plaintiff Derek Laney, requests that this Court

modify the deadlines by which the parties must disclose their respective expert witnesses and make

them available for depositions. In support thereof, Plaintiff states the following:

        1.      On July 12, 2019, this Court entered its Case Management Order (hereinafter

“CMO”) (ECF No. 38).

        2.      Section I.3(b) of the CMO provides, “Plaintiff shall disclose all expert witnesses

and shall provide the reports required by Rule 26(a)(2), Fed.R.Civ.P., no later than February 14,

2020, and shall make expert witnesses available for depositions, and have depositions completed,

no later than March 16, 2020.”

        3.      Section I.3(c) of the CMO provides, “Defendant shall disclose all expert witnesses

and shall provide the reports required by Rule 26(a)(2), Fed. R. Civ. P., no later than March 23,

2020, and shall make expert witnesses available for depositions, and have depositions completed,

no later than April 22, 2020.” Id.

        4.      Section 1.3(d) of the CMO provides, “[a]ny rebuttal experts must be disclosed and

shall provide the reports or other information by May 1, 2020; they must be available for

depositions and have depositions completed no later than June 1, 2020.”
                                                  1
Case: 4:18-cv-01575-CDP Doc. #: 47 Filed: 02/14/20 Page: 2 of 3 PageID #: 1121



       5.      Plaintiff requests extensions of the deadlines set forth in I.3(b) and I.3(c) of the

CMO in order to overcome unexpected hurdles.

       6.      To prevent delay in the remainder of the schedule, Plaintiff seeks to extend the

respective deadlines set forth in I.3(b) and I.3(c) of the CMO and waive Plaintiff’s right to rebuttal

experts.

       7.      To that end, Plaintiff requests that Section I.3(b) of the CMO be amended as

follows: “Plaintiff shall disclose all expert witnesses and shall provide the reports required by Rule

26(a)(2), Fed.R.Civ.P., no later than March 23, 2020, and shall make expert witnesses available

for depositions, and have depositions completed, no later than April 22, 2020.”

       8.      Plaintiff requests that Section I.3(c) of the CMO be amended as follows:

“Defendants shall disclose all expert witnesses and shall provide the reports required by Rule

26(a)(2), Fed. R. Civ. P., no later than May 1, 2020, and shall make expert witnesses available for

depositions, and have depositions completed, no later than June 1, 2020.

       9.      Plaintiff is not requesting any delay of the completion of discovery deadline, which

is currently set for June 5, 2020, or any other deadline.

       10.     This Motion is not made for any improper purposes and is in the interest of justice.

       11.     Defendants do not oppose this Motion.

       WHEREFORE, Plaintiff requests that this Court grant Plaintiff’s motion extending the

expert deadlines.




                                                  2
Case: 4:18-cv-01575-CDP Doc. #: 47 Filed: 02/14/20 Page: 3 of 3 PageID #: 1122



Dated: February 14, 2020              Respectfully submitted,

                                      KHAZAELI WYRSCH, LLC

                                      /s/ James R. Wyrsch
                                      James R. Wyrsch, #53197(MO)
                                      Javad M. Khazaeli, #53735(MO)
                                      Kiara N. Drake, #67129(MO)
                                      911 Washington Ave. #211
                                      Saint Louis, MO 63101
                                      314-288-0777
                                      314-400-7701 (fax)
                                      james.wyrsch@kwlawstl.com
                                      javad.khazaeli@kwlawstl.com
                                      kiara.drake@kwlawstl.com

                                      Attorneys for Plaintiff




                                      3
